PER CURIAM.
We reverse, in part, the order denying defendant’s post conviction relief motion. The court erred in denying the motion as successive. A motion for post-conviction relief filed solely for the purpose of obtaining a belated appeal does not render a subsequent post-conviction relief motion successive when the latter motion alleges ineffective assistance of counsel based on other grounds. Owens v. State, 721 So.2d 1210 (Fla. 1st DCA 1998); Kiser v. State, 649 So.2d 333 (Fla. 1st DCA 1995).
We therefore reverse that portion of the order denying defendant relief on ineffective assistance of trial counsel grounds. However, we affirm, without prejudice, the portion of the order that denies relief based on ineffective assistance of appellate counsel as that claim is more properly raised by petition pursuant to Florida Rule of Appellate Procedure 9.140(j).
Affirmed in part; reversed in part.